FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOEL RICARDO FLORES,                             No. 10-71474

               Petitioner,                       Agency No. A070-641-007

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Joel Ricardo Flores, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion the agency’s denial of a motion to reopen. Cano-Merida

v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The agency did not abuse its discretion in denying Flores’s motion to reopen

where notice of the deportation hearing was sent by certified mail to Flores’

address of record, the same address where Flores had received the Order to Show

Cause. See 8 U.S.C. § 1252b(c)(1) (repealed) (written notice shall be considered

sufficient if provided at the most recent address provided by respondent). Flores

has not provided any “substantial and probative evidence” to rebut the presumption

of proper service. See Arrieta v. INS, 117 F.3d 429, 431 (9th Cir. 1997) (per

curiam).

      In light of our conclusion, we decline to address Flores’s contention that the

BIA improperly found that he did not act with due diligence.

      Flores’s argument that the BIA ignored his argument that actual service is

required is belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-71474